Exhibit 10.42

[exhibit1042002.gif] [exhibit1042002.gif]

 

Daybreak Oil and Gas, Inc.




Corporate Office:

Houston Office:

601 West Main Ave    Suite 1012

1414 S. Friendswood Dr., Suite 215

Spokane, WA   99201

Friendswood, TX 77546

Phone: (509) 232-7674

Phone: (281) 996-4176

Fax: (509) 455-8483

Fax: (281) 996-4176










January 26, 2012










AC Exploration, LLC

952 Echo Lane, Suite 390

Houston, Texas 77024




Re:

Participation Agreement

 

 

Dyer Creek Area

 

 

Kern County, California

 




Gentlemen:




This agreement (the "Agreement") is made and entered into by and between
Daybreak Oil and Gas, Inc., (hereinafter referred to as "Assignor") and AC
Exploration, L.L.C., (hereinafter referred to as "Assignee").




Assignor represents that it is the present owner of 41.67% of the right, title
and interest in and to the oil and gas leases more fully described in Exhibit
"A" attached hereto and incorporated herein for all purposes.  Said leases cover
lands in Sections 2, 3, 10, 11 in T26S-R27E, Kern County, California
(hereinafter referred to as the "Leases").  The Leases cover the lands within
the outlined Area “A” on the plat attached hereto as Exhibit "B" which is
incorporated herein for all purposes.




Assignee is desirous of acquiring from Assignor one half of Assignor’s undivided
interest herein described in the Leases and participating in the drilling of a
test well for oil and gas thereon subject to the terms, conditions, reservations
and limitations provided here­after.  The parties therefore agree as follows:







1.




CONSIDERATION




For and in consideration as set forth below, Assignor agrees to assign, within
thirty (30) days after the date the Test Well is drilled and completed as a
producing well, but effective as of January 1, 2012, with warranty of title, by,
through and under Assignor, but not otherwise, and further subject to the terms,
reservations and conditions hereinafter set forth, one half of Assignor’s
leasehold interest in the Leases

 





Page 1 of 5




--------------------------------------------------------------------------------







to Assignee; provided, however, as a condition precedent to such assignment,
Assignee shall have paid all of Assignor’s pro rata share of costs necessary to
drill the Test Well to Total Depth, evaluate same with a triple combination log
and plug and abandon same if a dry hole, or to complete same if a producer.
 Such costs shall be paid to Assignor pursuant to an Authority For Expenditure
("AFE") to be submitted by Assignor to Assignee.







2.




OVERRIDING ROYALTY




It is understood and agreed that the Leases described in Exhibit “A” shall be
burdened with a proportionately reduced overriding royalty interest in favor of
Chet Pohle, Brian Hirst and Randy Metz (“Pohle, et al”).  Said overriding
royalties equal 3% of 8/8ths.  







3.




TEST WELL




On or before May 1, 2012, Daybreak Oil and Gas, Inc., as operator, shall
commence operations for the drilling of a test well (hereinafter referred to as
the "Test Well") in Section 11, T26S-R27E, and shall thereafter diligently and
in a good and workmanlike manner proceed to cause the drilling of the Test Well
to a true vertical depth of approximately 2,350 feet beneath the surface of the
earth, or a depth sufficient to test the Vedder formation, whichever is lesser
(hereinafter referred to as "Total Depth").







4.




CASING POINT, COMPLETION ELECTION AND SUBSEQUENT OPERATIONS




After the Test Well has reached Total Depth, Assignor shall evaluate all
prospective formations in accordance with prudent operating standards.  In the
event the Test Well is not completed and is plugged and abandoned as a dry hole,
Assignee shall bear all of Assignor’s actual costs in connection with the
drilling, testing, plugging and abandonment of the Test Well.  Alternatively,
should a completion attempt be made upon the Test Well, Assignee shall bear
Assignor’s share of all subsequent risks, costs and expenses in connection with
such completion attempt.  







5.




OPERATING AGREEMENT




All operations on the lands covered by the Leases and the AMI shall be conducted
in accordance with the terms of this Agreement and the Operating Agreement
("Operating Agreement"), a copy of which is attached hereto as Exhibit "C" and
incorporated herein for all purposes.   The terms and provisions of this
Agreement shall control and prevail until the spudding of the Test Well, after
which, the terms and provisions of the Operating Agreement shall prevail.











Page 2 of 5




--------------------------------------------------------------------------------







6.




WELL INFORMATION




Assignee or its representatives shall have access at its own risk and at all
times to the location and derrick floor during the drilling of any well
hereunder.  Assignee shall further be entitled to all information concerning any
well drilled hereunder and the Leases unless any such party is nonconsent or is
delinquent in the payment of its joint interest billings to Operator for a
period greater than sixty (60) days, in which event Operator at its sole option
may withhold any information to such delinquent party.







7.




AREA OF MUTUAL INTEREST




The parties hereto hereby establish an Area of Mutual Interest ("AMI") which
covers and includes all lands in Area “C” and Area “E” included within the heavy
black outline on the plat attached hereto as Exhibit "B".  In the event that any
party hereto hereafter proposes to drill a well or as nonoperator has a well
proposed to them, each party hereto shall have an option to participate as to
its proportionate interest subject to this Agreement. The non-proposing party
shall, within thirty (30) days after receipt of such proposal, elect whether to
participate with its interest by paying its share of the actual cost and
expenses, if any, incurred by the proposing party.  Failure by the non-proposing
party to timely notify the proposing party shall be deemed an election by such
non-proposing party not to participate for its ratable interest in the leasehold
interest and well proposal offered.  When the non-proposing party elects not to
participate for  its ratable interest from the proposing party, such
non-proposing party's interest in such lease or contract which is the subject of
such offer shall be wholly owned by the proposing party and shall not be subject
to this Agreement.  Unless otherwise mutually agreed, this AMI shall terminate
six (6) months after the expiration of the last lease within the AMI.




All lands in Areas “B” and “D” outlined on Exhibit “B” shall be excluded from
this AMI and Assignee shall have no right to acquire or participate in the
acquisition of any mineral interest owned or acquired by Assignor in such lands.







8.




MISCELLANEOUS




A.

Paragraph Headings.




The paragraph headings inserted in this Agreement are utilized solely for
reference purposes and do not constitute substantive matter to be considered in
construing the terms of this Agreement.




B.

Time is of the Essence.




It is specifically understood and agreed that time is of the essence hereunder.




C.

Liability.




It is not the purpose of this Agreement to create a partnership, mining
partnership, partnership for a specific purpose, joint venture, or any other
relationship which would render the parties liable as partners, associates, or
joint venturers.




D.

Entire Agreement.








Page 3 of 5




--------------------------------------------------------------------------------







This Agreement shall constitute the entire Agreement between the parties hereto
and supersedes any prior agreements, promises, negotiations or representations,
whether written or oral, not expressly set forth in this Agreement.  No
variations, modifications, or changes herein or hereof shall be effective unless
evidenced by written document executed by the parties hereto.




E.

Counterparts.




This Agreement may be executed in any number of counterparts and each
counterpart so executed shall be deemed an original for all purposes and shall
be binding upon each party executing same whether or not executed by all
parties.




F.

Governing Law.




This Agreement shall be governed by the laws of the State of Texas.




G.

Binding Agreement.




The terms, covenants and conditions of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and to their respective heirs,
executors, administrators, successors and assigns, and such terms, covenants and
conditions shall be deemed as covenants running with the lands and leases
covered hereby.  It is stipulated, however, that no assignment or transfer by
or, however accomplished, of any right, title or interest acquired hereunder
shall relieve such party of any liability or obligation herein assumed, except
with written consent of the other party.




H.

Notices.




The address of the parties for notice purposes under this agreement are as
follows:




If to Assignor:

Daybreak Oil and Gas, Inc.

1414 S. Friendswood Dr., Suite 215

Friendswood, TX 77546

Attn:

Mr. James Westmoreland, President

Telephone:

(281)996-4176

Facsimile:

(281)996-4176

Email:

jimw@daybreakoilandgas.com







If to Assignee:

AC Exploration, L.L.C.

952 Echo Lane, Suite 390

Houston, Texas 77024

Attn:

Mr. Kenneth A. Floyd

Telephone:

(713)881-9030

Facsimile:

(713)881-9078

Email:

kfloyd@acexploration.com
















[Signature Page to Follow]





Page 4 of 5




--------------------------------------------------------------------------------










If the foregoing fully sets forth your understanding of our agreement, please so
indicate by execution in the space provided below and return one (1) fully
executed original hereof together with your share of the Initial Consideration
described in Section 1. herein.  If this Agreement is not accepted and returned
within fifteen (15) days from the date hereof with your share of the Initial
Consideration, this Agreement shall be voidable at the sole option of Assignor.




Sincerely,

 

 

 

DAYBREAK OIL AND GAS, INC.

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

Name:

James F. Westmoreland

 

Title:

President and Chief Executive Officer

 







AGREED TO AND ACCEPTED THIS

26TH DAY OF       January       , 2012.




AC EXPLORATION, L.L.C.




By:

/s/ KENNETH A. FLOYD

Name:

Kenneth A. Floyd

Title:

Co-Manager








Page 5 of 5


